2013 UT App 247
_________________________________________________________

              THE UTAH COURT OF APPEALS

                              M.F.,
                    Petitioner and Appellee,
                                v.
                               J.F.,
                           Respondent,

                         D.F. AND R.F.,
                  Intervenors and Appellants.

                    Memorandum Decision
                       No. 20121010‐CA
                    Filed October 18, 2013

            Fourth District Court, Provo Department
                 The Honorable Lynn W. Davis
                         No. 034401898

              D.F. and R.F., Appellants Pro Se
            Martin N. Olsen, Attorney for Appellee
             Martha Pierce, Guardian ad Litem

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
Decision, in which SENIOR JUDGE RUSSELL W. BENCH concurred.1
       JUDGE GREGORY K. ORME concurred in the result.


VOROS, Judge:

¶1     This is a divorce case. However, this appeal is brought by
grandparents seeking to enforce a no‐contact order issued by a
juvenile court. The central question before us is whether the



1. The Honorable Russell W. Bench, Senior Judge, sat by special
assignment as authorized by law. See generally Utah Code Jud.
Admin. R. 11‐201(6).
                             M.F. v. J.F.


grandparents had standing in a district court action to seek
enforcement of the juvenile court’s order.2 We agree with the
district court that they did not.

¶2      M.F. (Mother) and J.F. (Father) filed for divorce in 2003 (the
Divorce Case). In 2004, Father’s parents (Grandparents) initiated a
separate case in juvenile court (the Child Welfare Case) alleging
that Mother abused or neglected their children. In January 2005,
Mother and Grandparents attended a mediation session related to
the Child Welfare Case and reached a thirteen‐point stipulation.
Points one and seven are relevant here: “1. The children will have
no contact, direct or indirect, with [K.M.] or his family” and “7. The
petition before the Juvenile Court will be dismissed.” Eight days
later, the juvenile court issued an Order of Final Disposition, which
incorporated the stipulation and dismissed the Child Welfare
Case.3

¶3     In 2011, Grandparents filed in the juvenile court a Motion for
Order to Show Cause, seeking to enforce the no‐contact provision
of the stipulated order. The juvenile court ruled that it “lack[ed]
jurisdiction to hear the Order to Show Cause” because the Child
Welfare Case “was dismissed by stipulation of the parties and



2. We have jurisdiction pursuant to Utah Code section 78A‐4‐
103(2)(h), which confers jurisdiction on the Utah Court of Appeals
over “appeals from district court involving domestic relations
cases, including, but not limited to, divorce [and] child custody.”
Utah Code Ann. § 78A‐4‐103(2)(h) (LexisNexis 2012). Throughout
this decision, we cite the current edition of the Utah Code
Annotated where the relevant provisions of the Utah Code have
not changed in any way material to our analysis.

3. In 2006, Grandparents filed a Motion to Intervene as to Visitation
in the Divorce Case. That motion did not concern the no‐contact
provision, was denied by the district court, and is not a part of this
appeal.




20121010‐CA                       2                2013 UT App 247
                             M.F. v. J.F.


court order . . . and the matter was transferred to the Fourth
District Court.” Grandparents appealed that ruling, and we
affirmed. See In re J.F., 2011 UT App 351, 264 P.3d 553 (per curiam).
Our opinion explained that, after dismissing the Child Welfare
Case, the juvenile court lacked jurisdiction to enforce the no‐contact
provision. Id. ¶ 4. As a result, the district court was the proper
court for any litigation stemming from the no‐contact provision. Id.

¶4      We also wrote that “[i]f Grandparents seek to pursue their
claim that the no contact provisions were inappropriately modified
or removed by the district court because Grandparents’ consent
was not obtained, that claim must be presented to the district court
where the modification occurred.” Id. Grandparents subsequently
presented the claim to the district court by filing a Motion for
Order to Show Cause (the Second OSC Motion) in the pending
Divorce Case.4 They also filed another motion seeking to have a
new case number assigned to their motion (the Renumbering
Motion). After a hearing, the district court denied the Renumbering
Motion and ruled that the no‐contact provision, upon which the
Second OSC Motion was based, was void and unenforceable and
that, consequently, Grandparents lacked standing in the Divorce
Case.

¶5      Grandparents contend that the district court erred by orally
ruling at a hearing “one way on an issue” and then signing “a
proposed order reversing itself the other way.” At the hearing, the
district court indicated that it would rule that the no‐contact
provision was “void as it relates to this Court.” Grandparents’
counsel then asked the district court, “So you’re not ruling [in a


4. Grandparents assert without record support that when they
attempted to file the Second OSC Motion, the court clerk informed
them that they needed to file it with an existing district court case
number. They further assert that they objected when the clerk
“suggested they use the divorce case number” and only acquiesced
when the clerk “told them that was how it had to be filed or she
would not accept it.”



20121010‐CA                       3                2013 UT App 247
                             M.F. v. J.F.


manner] that would be res judicata as to my clients that they
cannot bring in a new case?” The district court expressed doubt
about the viability of a separate case but responded that if
Grandparents “chose somehow to bring it in a new case, at least it
could be looked at under those circumstances as it relates
ultimately to the issue of standing and enforceability.” However,
the order prepared by prevailing counsel did not state that the
juvenile court’s order was merely “void as it relates to this Court”;
it stated that the order was “void and unenforceable.”
Grandparents objected to the discrepancy and asked the district
court to clarify its intended ruling. Notwithstanding the objection,
the district court signed the proposed order.

¶6      Our case law is clear that where a court’s oral ruling differs
from a final written order, the latter controls.5 Evans v. State, 963
P.2d 177, 180 (Utah 1998). Here, Grandparents properly alerted the
district court to the discrepancy by objecting to the proposed order.
Nevertheless, the district court signed the order. Therefore, the
operative ruling is the written order: “[T]he no contact Order
transferred to this Court from Juvenile Court in 2005 is void and
unenforceable; consequently, the grandparents have no standing
in the divorce action . . . .” Grandparents now appeal from this
order.

¶7      As a threshold matter, the Guardian ad Litem contends that
Grandparents lack standing.6 We review standing issues for
correctness. In re Adoption of Baby E.Z., 2011 UT 38, ¶ 10, 266 P.3d
702. Standing is a threshold “jurisdictional requirement that must
be satisfied before a court may entertain a controversy between two



5. We note, however, that preparing an order that “materially
misstate[s]” the court’s ruling may violate the bad faith attorney fee
statute. See Warner v. Warner, 2013 UT App 225, ¶ 40, 743 Utah
Adv. Rep. 35; Utah Code Ann. § 78B‐5‐825(1) (LexisNexis 2012).

6. Mother did not file a brief on appeal but instead joins the brief
filed by the Guardian ad Litem.



20121010‐CA                       4                2013 UT App 247
                             M.F. v. J.F.


parties.” Jones v. Barlow, 2007 UT 20, ¶ 12, 154 P.3d 808 (citation and
internal quotation marks omitted). “Under the traditional test for
standing, the interests of the parties must be adverse and the
parties seeking relief must have a legally protectible interest in the
controversy.” Id. (citation and internal quotation marks omitted).

¶8      Grandparents concede that they “did not have standing to
intervene” in the Divorce Case. However, they argue that the
district court “improperly denied [the Second OSC Motion] by
forcing them to file in the divorce case” and then improperly
denied the Renumbering Motion. In essence, Grandparents
contend that the district court’s rulings prevented them from filing
the Second OSC Motion as a separate case in which they would
have had standing.

¶9     However, the basis for the district court’s ruling was not that
Grandparents were improper parties to the Divorce Case. Rather,
the district court ruled that Grandparents lacked standing because
the no‐contact provision was “void and unenforceable.” According
to the district court’s apparent rationale, because the no‐contact
provision was void, no legally protectible interest was at stake.
And because there was no “legally protectible interest in the
controversy,” id., Grandparents lacked standing to enforce the
provision.

¶10 We agree with the district court that the juvenile court’s
order was void and unenforceable because the juvenile court
lacked jurisdiction. “A court must have subject matter jurisdiction
to have the power and authority to decide a controversy. Without
subject matter jurisdiction a court cannot proceed.” Burns
Chiropractic Clinic v. Allstate Ins. Co., 851 P.2d 1209, 1211 (Utah Ct.
App. 1993). The juvenile courts “have limited jurisdiction. Their
powers are limited to those specifically conferred by the statute.”
In re B.B., 2004 UT 39, ¶ 13, 94 P.3d 252 (citations omitted). The
scope of the juvenile court’s jurisdiction is established in sections
103 and 104 of the Juvenile Court Act. See Utah Code Ann. § 78A‐6‐
103 (LexisNexis 2012) (setting forth the situations in which a




20121010‐CA                       5                 2013 UT App 247
                             M.F. v. J.F.


juvenile court has exclusive jurisdiction); id. § 78A‐6‐104 (defining
when a juvenile court has concurrent jurisdiction with a district
court). Under section 103(1)(c) of the Juvenile Court Act, a juvenile
court has exclusive original jurisdiction in proceedings concerning
“a child who is an abused child, a neglected child, or dependent
child.” Id. § 78A‐6‐103(1)(c); see also In re M.J., 2011 UT App 398,
¶ 49, 266 P.3d 850.

¶11 Under section 117 of the Juvenile Court Act, “[w]hen a
minor is found to come within the provisions of Section 78A‐6‐103,
the court shall so adjudicate.” Utah Code Ann. § 78A‐6‐117(1)(a)
(LexisNexis 2012). The Utah Rules of Juvenile Procedure provide
that an “‘[a]djudication’ means a finding by the court, incorporated
in a judgment or decree, that the facts alleged in the petition have
been proved.” Utah R. Juv. P. 5(b). “Once the juvenile court has
adjudicated the child as falling under its jurisdiction, it has ongoing
jurisdiction over that child,” In re M.J., 2011 UT App 398, ¶ 49, and
may make “dispositions by court order” as provided in section 117,
Utah Code Ann. § 78A‐6‐117(2). Indeed, a disposition is, by
definition, “any order of the court, after adjudication, pursuant to
Section 78A‐6‐117.” Utah R. Juv. P. 5(f) (emphasis added). Section
117 enumerates the types of dispositional orders available to the
juvenile court. The juvenile court may, as was done here, “order
reasonable conditions to be complied with by a minorʹs parents,”
including “restrictions on the minor’s associates” and other
“requirements to be observed by the parents.” Utah Code Ann.
§ 78A‐6‐117(2)(p)(i)(B), (D).

¶12 Based on the foregoing, Grandparents, seeking dispositional
orders protecting their grandchildren, properly petitioned the
juvenile court to adjudicate the children as neglected, abused, or
dependent. However, so far as the record before us shows, the
children were never adjudicated as neglected, abused, or
dependent under section 103(1)(c), and the juvenile court did not
determine any alternative basis for exercising jurisdiction. On the
contrary, it dismissed the case based on the parties’ stipulation. As
we have previously noted, “where the juvenile court makes a




20121010‐CA                       6                 2013 UT App 247
                             M.F. v. J.F.


ruling incompatible with a continuation of its authority, the court’s
jurisdiction ends.” In re S.F., 2012 UT App 10, ¶ 34, 268 P.3d 831.

¶13 Accordingly, when it dismissed the case, the juvenile court
relinquished any jurisdiction it might have had, regardless of
whether it had ever established the jurisdiction necessary to enter
dispositional orders. And once “the jurisdiction of the juvenile
court terminates, then so does the effect of its orders.” See Shedron‐
Easley v. Easley, 2011 UT App 42, ¶ 6, 248 P.3d 67 (per curiam).
Here, the juvenile court did not adjudicate a basis for exercising
jurisdiction over the children. As a result, it had authority only to
dismiss the action and could not enter or enforce any other orders.
See Varian‐Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct. App.
1989)

¶14 “If a court acts beyond its authority those acts are null and
void.” Id. Accordingly, the district court correctly ruled that the no‐
contact provision was void. “It is fundamental that disobedience of
an order of court which was issued without jurisdiction cannot be
the basis of a finding and judgment for contempt.” Mellor v. Cook,
597 P.2d 882, 884 (Utah 1979). Therefore, because the Second OSC
Motion was predicated on the void no‐contact provision, the
district court properly denied that motion.

¶15 Grandparents further contend that a district court “does not
have the authority to dismiss a legally an[d] lawfully obtained
order from a juvenile court.” However, the district court did not
dismiss the order here. Instead, it ruled that the no‐contact
provision in the juvenile court’s order was void—that is, the
provision was of no legal effect and was never valid. See Black’s Law
Dictionary 1709 (9th ed. 2009) (defining “void” as “[o]f no legal
effect” and noting that “void can be properly applied only to those
provisions that are of no effect whatsoever”). As we explained
above, that ruling was correct.

¶16 Grandparents also contend that the Guardian ad Litem
“wants to ignore the 1200 years of common law that a signed




20121010‐CA                       7                 2013 UT App 247
                             M.F. v. J.F.


contract (stipulated agreement) is enforceable” and that the law
“should not allow [Mother or the Guardian ad Litem] to disregard
the stipulation they signed.” However, these claims relate to the
enforceability of the stipulation as a contract, not to the
enforceability of the juvenile court’s order. It is true that the order
incorporated the terms of the stipulation. But the fact that the
juvenile court’s order is void for lack of jurisdiction has no bearing
on whether the stipulation may be enforced as a matter of contract
law. Insofar as Grandparents frame a breach of contract claim, that
question is not before us, and we decline to express any opinion on
it.

¶17    Affirmed.




20121010‐CA                       8                 2013 UT App 247